       Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

WEST COAST 2014-7, LLC,

                    Plaintiff,
                                                      DECISION AND ORDER
             v.
                                                      1:19-CV-00888 EAW
THOMAS MACKINNON, MARIA
MACKINNON, MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC., as Nominee for
Accredited Home Lenders, Inc., and
CITIBANK (SOUTH DAKOTA), NA,

                 Defendants.
___________________________________


                                  INTRODUCTION

      Plaintiff West Coast 2014-7, LLC (“Plaintiff”) commenced this action on July 5,

2019, pursuant to Article 13 of the New York Real Property Actions and Proceedings Law

(“RPAPL”), to foreclose a mortgage encumbering 520 Fries Road, Tonawanda, New York,

together with the land, buildings, and other improvements located on the property

(“Property”). (Dkt. 1). Presently before the Court are a motion to dismiss (Dkt. 11) and

amended motion to dismiss (Dkt. 23) filed by defendants Thomas Mackinnon and Maria

Mackinnon (collectively “Defendants”), who were proceeding pro se at the time of filing.1




1
      Defendants Mortgage Electronic Registration Systems, Inc. and Citibank (South
Dakota), NA have not yet appeared in this action.
                                          -1-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 2 of 12




For the following reasons, the Court denies the motion to dismiss (Dkt. 11) as moot, and

denies the amended motion to dismiss (Dkt. 23) on the merits.

                                      BACKGROUND

       The following facts are taken from the allegations in Plaintiff’s Verified Complaint

and the documents attached thereto. (Dkt. 1). As is required on motions such as these, the

Court treats Plaintiff’s allegations as true.

       On February 6, 2004, Thomas Mackinnon executed and delivered a promissory note

to Accredited Home Lenders, Inc. (“AHL”) in the original principal amount of $122,400.00

and interest (the “Note”). (Dkt. 1 at ¶ 11; Dkt. 1-1 at 30-36). Also on or about February

6, 2004, Defendants executed and delivered a mortgage to Mortgage Electronic

Registrations Systems, Inc., (“MERS”) as the nominee for AHL to secure the sum of

$122,400.00 and interest (“Mortgage”). (Dkt. 1 at ¶ 10; Dkt. 1-1 at 5-28). The Mortgage

was recorded in the Erie County Clerk’s Office.

       On April 7, 2008, an assignment of mortgage was recorded in the Erie County

Clerk’s Office in which MERS “as nominee” for AHL assigned the Mortgage, “together

with the bond or obligation described in said [M]ortgage,” to Deutsche Bank National Trust

Company (“Deutsche Bank”). (Dkt. 1-1 at 42-43). On April 8, 2008, Deutsche Bank filed

an action in the State of New York County Court of Erie County to foreclose on

Defendants’ property (“State Action”). (Dkt. 31-2). 2 The complaint for the State Action



2
        The Court takes judicial notice of the Summons, Complaint, and Motion to
Discontinue filed in the State Action. (Dkt. 31-1; Dkt. 31-2). Glob. Network Commc’ns,
Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial
                                                -2-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 3 of 12




states that Deutsche Bank “elects to call due the entire amount secured by the mortgage.”

(Dkt. 31-2 at 5). On January 12, 2017, Deutsche Bank filed a motion to discontinue the

action to allow itself to comply with the requirements of RPAPL § 1304. (Dkt. 31-1 at

5-8). The action was discontinued on June 5, 2017. (Id. at 2-4).

       On July 1, 2013, Defendants defaulted under the terms of the Note and Mortgage

by failing to make their monthly payment. (Dkt. 1 at ¶ 15). Deutsche Bank assigned the

Mortgage to West Coast 2015-4, LLC on July 30, 2018, and the assignment was recorded

on October 15, 2018. (Id. at ¶ 12). On January 4, 2019, Plaintiff issued a 30-day notice to

cure to Defendants, as well as the 90-day notices provided by RPAPL § 1304(1). (Id. at

¶ 16). West Coast 2015-4, LLC assigned the Mortgage to Plaintiff on January 31, 2019,

and the assignment was recorded on February 7, 2019. (Id. at ¶ 12). Plaintiff is in physical

possession of the Note and Mortgage. (Id. at ¶ 14).

       Plaintiff filed the instant action on July 5, 2019. (Id.). Defendants, proceeding pro

se, filed an Answer and motion to dismiss on August 9, 2019. (Dkt. 10; Dkt. 11). On

August 21, 2019, Defendants filed an Amended Answer and counterclaim (Dkt. 16), and

Plaintiff filed its answer to the counterclaim on August 26, 2019 (Dkt. 17). Plaintiff was

granted an extension to respond to the motion to dismiss until November 1, 2019. (Dkt.

15). On October 29, 2019, Plaintiff filed a motion for a telephone settlement conference,

as well as a further extension of time within which to file its response to Defendants’

motion. (Dkt. 19). The Court granted the extension, and the case was referred to United


notice of a document filed in another court not for the truth of the matters asserted in the
other litigation, but rather to establish the fact of such litigation and related filings.”).
                                            -3-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 4 of 12




States Magistrate Judge H. Kenneth Schroeder to address the motion for a settlement

conference. (Dkt. 20). Judge Schroeder granted the motion for a settlement conference on

October 31, 2019, and the telephone conference was scheduled for November 14, 2019

(Dkt. 21). Defendants filed an amended motion to dismiss on October 30, 2019 (Dkt. 23).

       At the settlement conference, Defendants advised Judge Schroeder that they had

retained counsel, and the conference was adjourned to November 26, 2019. (Dkt. 25).

Defendants’ counsel appeared on the record on November 18, 2019. (Dkt. 26). At the

settlement conference, the parties were directed to undertake settlement discussions. (Dkt.

28). On December 17, 2019, the undersigned granted a further extension of time to respond

to the pending motions to dismiss. (Dkt. 30). Plaintiff filed its response on January 14,

2020 (Dkt. 31), and Defendants filed their counseled reply on January 28, 2020 (Dkt. 32).

                                     DISCUSSION

I.     Legal Standard

       Although Defendants did not specify which rule they bring their motions under, the

Court construes Defendants’ motions as motions for judgment on the pleadings brought

pursuant to Federal Rule of Civil Procedure 12(c). “Judgment on the pleadings may be

granted under Rule 12(c) where the material facts are undisputed and where judgment on

the merits is possible merely by considering the contents of the pleadings.” McAuliffe v.

Barnhart, 571 F. Supp. 2d 400, 402 (W.D.N.Y. 2008). “In deciding a Rule 12(c) motion

for judgment on the pleadings, the court should ‘apply the same standard as that applicable

to a motion under Rule 12(b)(6), accepting the allegations contained in the complaint as

true and drawing all reasonable inferences in favor of the nonmoving party.’” Aboushama

                                           -4-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 5 of 12




v. EMF Corp., 214 F. Supp. 3d 202, 205 (W.D.N.Y. 2016) (quoting Mantena v. Johnson,

809 F.3d 721, 727-28 (2d Cir. 2015)).

       “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by “accepting all factual allegations as true and drawing all

reasonable inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279 (2017).

To withstand dismissal, a claimant must set forth “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Turkmen v. Ashcroft, 589 F.3d 542, 546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).

       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen



                                            -5-
         Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 6 of 12




v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

II.     Statute of Limitations

        Defendants contend that the instant action is barred by the statute of limitations.

Defendants argue that Deutsche Bank accelerated the mortgage in the action it commenced

in April 2008, and that as a result the statute of limitations for the entire amount accrued

by the mortgage expired in April 2014. (Dkt. 32 at 5-10). The Court finds it cannot

determine at this stage whether the statute of limitations bar applies, and denies

Defendants’ motions.

        As a preliminary matter, Defendants’ amended motion filed on October 30, 2019

(Dkt. 23) is substantially similar to the initial motion filed on August 9, 2019 (Dkt. 11).

Accordingly, the Court denies the initial motion as moot.

        “The statute of limitations for a mortgage-foreclosure action is six years under New

York law.” Costa v. Deutsche Bank Nat’l Tr. Co. for GSR Mortg. Loan Tr. 2006-OA1, 247

F. Supp. 3d 329, 340 (S.D.N.Y. 2017); see N.Y. C.P.L.R. § 213 (providing that “an action

upon a bond or note, the payment of which is secured by a mortgage upon real property, or

upon a bond or note and mortgage so secured, or upon a mortgage of real property, or any

interest therein” shall “be commenced within six years”). “With respect to a mortgage

payable in installments, separate causes of action accrue for each installment that is not

paid, and the statute of limitations begins to run on the date each installment becomes due.”

Bank of N.Y. Mellon v. Craig, 169 A.D.3d 627, 628 (2d Dep’t 2019). However, “even if a

mortgage is payable in installments, once a mortgage debt is accelerated, the entire amount

                                            -6-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 7 of 12




is due and the Statute of Limitations begins to run on the entire debt.” EMC Mortg. Corp.

v. Patella, 279 A.D.2d 604, 605 (2d Dep’t 2001).

       “Sometimes . . . whether maturity has arrived through acceleration can be a question

of fact.” Wells Fargo Bank, N.A. v. Burke, 94 A.D.3d 980, 983 (2d Dep’t 2012) (quotation

omitted). “[I]t is now well settled, that an acceleration of a mortgaged debt, by either

written notice or the commencement of an action, is only valid if the party making the

acceleration had standing at that time to do so.” Milone v. US Bank Nat’l Ass’n, 164 A.D.3d

145, 153 (2d Dep’t 2018), leave to appeal dismissed, 34 N.Y.3d 1009 (2019). “A plaintiff

has standing where it is both (1) the holder or assignee of the subject mortgage and (2) the

holder or assignee of the underlying note, either by physical delivery or execution of a

written assignment prior to the commencement of the action with the filing of the

complaint.” Aurora Loan Servs., LLC v. Weisblum, 85 A.D.3d 95, 108 (2d Dep’t 2011);

see EMC Mortg. Corp. v. Suarez, 49 A.D.3d 592, 593 (2d Dep’t 2008) (“[T]he note was

never assigned to that entity and it therefore never had authority to accelerate the debt or

to sue to foreclose. Accordingly, the purported acceleration was a nullity and the six-year

statute of limitations, which ordinarily would commence running on the date of

acceleration, did not begin to run on the entire debt at that time.” (citations omitted)).

       Defendants have not met their initial burden at this stage of establishing that the

purported acceleration of the Mortgage by Deutsche Bank in April 2008 was valid.

Defendants contend that the Note was properly assigned to Deutsche Bank because the

April 7, 2008, assignment states that MERS “as nominee” for AHL—the holder of the

Mortgage and Note—assigned the Mortgage, “together with the bond or obligation

                                             -7-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 8 of 12




described in said [M]ortgage,” to Deutsche Bank. (Dkt. 1-1 at 42-43). “However, as

‘nominee,’ MERS’s authority was limited to only those powers which were specifically

conferred to it and authorized by the lender.” Bank of N.Y. v. Silverberg, 86 A.D.3d 274,

281 (2d Dep’t 2011). Nothing in the Note, Mortgage, or April 7, 2008, assignment

indicates that AHL conferred authority to MERS to assign the Note. (See Dkt. 31-3 at 9

(Note stating “Lender may transfer this Note,” but not stating that nominee had authority

to transfer or assign Note); see also Silverberg, 86 A.D. 3d at 281 (“[A]lthough the

consolidation agreement gave MERS the right to assign the mortgages themselves, it did

not specifically give MERS the right to assign the underlying notes, and the assignment of

the notes was thus beyond MERS’s authority as nominee or agent of the lender.”);

Weisblum, 85 A.D.3d at 109 (finding there was no standing to accelerate the mortgage

where “there is nothing in this document to establish the authority of MERS to assign the

first note”). Nor do the Complaint or the documents attached thereto indicate that Deutsche

Bank had physical possession of the Note when it filed the State Action. See HSBC Bank

USA v. Rinaldi, 177 A.D.3d 583, 585 (2d Dep’t 2019) (holding “the commencement of the

2009 action did not accelerate the mortgage debt, and the statute of limitations did not

begin to run when the 2009 action was commenced” where “the record contains no

evidence of either a written assignment or physical delivery of the underlying note to the

plaintiff prior to April 2, 2009, so as to establish the plaintiff’s standing to commence the

2009 action”).

       Defendants cite Deutsche Bank National Trust Company v. Pietranico, 33 Misc.3d

528 (N.Y. Sup. Ct., Suffolk Cty. July 27, 2011), to support their contention that when the

                                            -8-
        Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 9 of 12




mortgage and note are read together, “it is patent that the note and mortgage remained

united and together.” (Dkt. 32 at 8). However, Pietranico is distinguishable from the

instant matter. It was undisputed that the plaintiff in Pietranico had possession of the

original note—the issue before the court was determining whether MERS had the authority

to assign the mortgage. See 33 Misc.3d at 531, 542-53. The Pietranico court stressed that

“[t]he holder of the note is deemed the owner of the underlying mortgage loan with

standing to foreclose,” and that “the ‘mortgage follows the note’ so that when the note

changes hands, the mortgage interest automatically follows.” Id. at 545; see Deutsche Bank

Nat. Tr. Co. v. Spanos, 102 A.D.3d 909, 911 (2d Dep’t 2013) (“A mortgage is merely

security for a debt or other obligation and cannot exist independently of the debt or

obligation.” (quotations omitted)). Moreover, Pietranico specifically distinguished itself

from a case where the court found plaintiff failed to establish standing by showing it was

the lawful holder or assignee of the note at issue. 33 Misc.3d at 552 (“In this context,

plaintiff is entitled to enforce the lien because it holds the note (compare US Bank N.A. v

Madero, 80 A.D.3d 751 (2d Dep’t 2011)).”). Here, in contrast, the assignment of the

Mortgage is not at issue; instead, Defendants have not yet demonstrated that Deutsche

Bank was the lawful holder or assignee of the Note.

       Defendants also argue that the standing issue was waived in the State Action

because it was not raised as an affirmative defense in an answer or pre-answer motion to

dismiss. However, Defendants have not submitted, much less asked the Court to take

judicial notice of, the answer or any pre-trial motion to dismiss filed in the State Action, or

even a docket from the State Action illustrating that such documents were filed. Even if

                                             -9-
       Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 10 of 12




the standing issue was not raised in an answer or pre-answer motion to dismiss in the State

Action, Defendants have also not established that the waiver issue should be barred in the

instant action by res judicata or collateral estoppel. 3 “Collateral estoppel precludes a party

from relitigating in a subsequent action or proceeding an issue clearly raised in a prior

action or proceeding and decided against that party.” Tracy v. Freshwater, 623 F.3d 90,

99 (2d Cir. 2010) (quotation omitted). Additionally, “[u]nder New York law, the doctrine

of [res judicata] bars litigation of claims or defenses that were or could have been raised in

a prior proceeding where that prior proceeding resulted in a final judgment on the merits

and arose out of the same factual grouping as the later claim[.]” Nath v. JP Morgan Chase

Bank, No. 15-CV-3937 (KMK), 2016 WL 5791193, at *8 (S.D.N.Y. Sept. 30, 2016).

Defendants have not established that the waiver issue was previously litigated so as to be



3
        All of the cases cited by Defendants found that the standing issue was waived when
a defendant attempted to untimely raise it in the same action. See US Bank Nat’l Ass’n v.
Nelson, 169 A.D.3d 110, 114 (2d Dep’t 2019) (finding standing argument waived when
raised in motion to dismiss after answer with affirmative defenses had been filed); Chase
Home Fin., LLC v. Howland, 149 A.D.3d 1405, 1405-06 (3d Dep’t 2017) (same); Bank of
N.Y. Tr. Co. v. Chiejina, 142 A.D.3d 570, 572 (2d Dep’t 2016) (finding standing issue was
waived when raised for first time during motion for summary judgment); One W. Bank,
FSB v. Vanderhorst, 131 A.D.3d 1028, 1028 (2d Dep’t 2015) (same); JP Morgan Chase
Bank, Nat’l Ass’n v. Butler, 129 A.D.3d 777, 779-80 (2d Dep’t 2015) (finding standing
issue was waived when raised for first time during motion to dismiss filed after answer);
Deutsche Bank Nat’l Tr. Co. v. Islar, 122 A.D.3d 566, 567 (2d Dep’t 2014) (“Where . . .
the defendants in a mortgage foreclosure action waive the issue of standing by failing to
assert the defense in an answer or pre-answer motion to dismiss the complaint, the plaintiff
need not establish its standing in order to demonstrate its prima facie entitlement to
judgment as a matter of law.” (citation omitted)); Wells Fargo Bank Minn., N.A. v.
Mastropaolo, 42 A.D.3d 239, 239 (2d Dep’t 2007) (holding “in a mortgage foreclosure
action where defendant mortgagor raised the standing issue . . . for the first time in an
attorney’s affirmation submitted in opposition to plaintiff’s motion for summary judgment,
defendant waived the issue”).
                                            - 10 -
       Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 11 of 12




barred by collateral estoppel. See Bank of N.Y. Mellon v. Chamoula, 170 A.D.3d 788,

790-91 (2d Dep’t 2019) (“[T]he defendant failed to establish that the issue of the plaintiff’s

standing to commence the prior action was clearly raised in the prior action and decided

against the plaintiff.”). Additionally, the State Action was dismissed after Deutsche Bank

filed a motion to discontinue the action to allow itself to comply with the requirements of

RPAPL 1304 (Dkt. 31-1 at 5-8), not as the result of a final judgment on the merits that

would implicate res judicata like a judgment of foreclosure, see Nath, 2016 WL 5791193,

at *9 (“The issue of Private Defendants’ standing to foreclose on the loan was necessarily

decided by the State Court when it issued the Foreclosure Judgment.”); Signature Bank v.

Epstein, 95 A.D.3d 1199, 1200 (2d Dep’t 2012) (“A judgment of foreclosure and sale

entered against a defendant is final as to all questions at issue between the parties, and

concludes all matters of defense which were or might have been litigated in the foreclosure

action.” (quotation omitted)).

       For the foregoing reasons, the Court finds Defendants have not established that

Plaintiff’s claim is barred by the six-year statute of limitations at this stage of the

proceedings. While Defendants may obtain information during discovery that could

establish that the statute of limitations has run, they have not made the requisite showing

here. Accordingly, Defendants’ motion is denied on these grounds.

III.   Laches

       Defendants also contend that Plaintiff’s action is barred by laches. “Laches is an

equitable defense available to a defendant who can show that the plaintiff has inexcusably

slept on [its] rights so as to make a decree against the defendant unfair, and that the

                                            - 11 -
       Case 1:19-cv-00888-EAW Document 33 Filed 04/21/20 Page 12 of 12




defendant has been prejudiced by the plaintiff’s unreasonable delay in bringing the action.”

Zuckerman v. Metro. Museum of Art, 928 F.3d 186, 190 (2d Cir. 2019) (alteration in

original) (quotation omitted), cert. denied, __ S. Ct. __, No. 19-942, 2020 WL 981838

(U.S. Mar. 2, 2020). Defendants argue that the “inordinate lapse of time between the

default and foreclosure action” resulted in prejudice to Defendants, but do not explain what

prejudice they have suffered. (Dkt. 32 at 10). This conclusory remark is not sufficient to

invoke the doctrine of laches.       See Abbott Labs. v. Adelphia Supply USA, No.

15CV5826CBALB, 2019 WL 5696148, at *14 (E.D.N.Y. Sept. 30, 2019) (“Conclusory

statements are insufficient to establish prejudice for laches.”); see also Gibson v.

Metropolis of CT LLC, No. 19-CV-00544 (KAD), 2020 WL 956981, at *12 (D. Conn. Feb.

27, 2020) (“[L]aches is a fact-based inquiry that courts rarely resolve . . . at the pleading

stage.” (omission in original) (quotation omitted)). Accordingly Defendants’ motion is

denied on this basis.

                                     CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss (Dkt. 11) and amended

motion to dismiss (Dkt. 23) are denied.

       SO ORDERED.


                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge

Dated: April 21, 2020
       Rochester, New York



                                           - 12 -
